DETAILED ACTION
EXAMINER’S AMENDMENT

Examiner has made an informal examiner’s amendment as title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The title has been changed to the following: --SEMICONDUCTOR DEVICE WITH FIRST AND SECOND DATA STRUCTURES--

Allowable Subject Matter
Claims 1-17 and 33-35 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claim 1):
a first data storage structure contacting a first sidewall of the channel; a second data storage structure on a second sidewall of the channel; and gate patterns on a surface of the second data storage structure.

The prior art does not appear to disclose (as recited in claim 14):
a first data storage structure contacting a first sidewall of the channel; and a second data storage structure on a second sidewall of the channel opposite the first sidewall.

The prior art does not appear to disclose (as recited in claim 33):
a first data storage element disposed on a first side of the channel layer; and a second data storage element disposed on a second side of the channel layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Choi, US 20210020203 A1 is not prior art.
Choi, US 20180025783 A1 does not appear to disclose a second data storage structure.
Nam, US 20170069390 A1 does not appear to disclose a second data storage structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 12/09/2021